DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 12, set forth in the Office Action mailed 05/17/22, is hereby withdrawn due to amendments made by the Applicant.

Drawings
The drawings received on 08/11/22 are acceptable. Accordingly, the objection to the drawings, set forth in the Office Action mailed 05/17/22, is hereby withdrawn due to amendments made by the Applicant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, III (US 2005/0110598; “Larson”; reference of record) in view of Goto et al. (US 2019/0007022; “Goto”).
Regarding claim 1, Larson teaches a piezoelectric resonator (Figure 5B), comprising:
a substrate (102; see label in figure 5C), wherein a recess (see recess in figure 5B) is formed on an upper surface of the substrate (102); 
a first piezoelectricity layer (116) covering the upper surface of the substrate (102) and an opening of the recess to enable the recess and the first piezoelectricity layer (116) to form a cavity (104); 
a first electrode (114/122/124; depending on the claimed embodiment described below) and a temperature compensation layer (115/123), which are both disposed on a side of the first piezoelectricity layer (116) facing away from the substrate (102), in a direction perpendicular to the substrate (102), a projection of the first electrode (114/122/124) on the substrate (102) is located at an area in which the recess (within 102) is located.
Larson fails to teach wherein first electrode is an interdigital electrode.
However, it is well-known to those of ordinary skill in the art to embody an electrode of a piezoelectric resonator with an interdigital electrode. For example, see para. [0003] and [0053] of Goto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first electrode of Larson with an interdigital electrode because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent electrode commonly used in a piezoelectric resonator.
As for claim 2, Larson teaches wherein the first electrode (114/122/124; specifically, electrode 122) is located at a surface of the side of the first piezoelectricity layer (116) facing away from the substrate (102), the temperature compensation layer (115/123; specifically layer 123) covers the first electrode (114/122/124; specifically, electrode 122).
As for claim 3, Larson teaches wherein the temperature compensation layer (115/123; specifically layer 115) is located at a surface of the side of the first piezoelectricity layer (116) facing away from the substrate (102), the first electrode (114/122/124; specifically, electrodes 114 and 124) is located at a side of the temperature compensation layer (115/123; specifically layer 115) facing away from the substrate (102).
Regarding claim 4, Larson teaches wherein the first electrode (114/122/124; specifically, electrodes 114 and 124) is located at a surface of the side of the temperature compensation layer (115/123; specifically layer 115) facing away from the substrate (102).
As for claim 5, Larson teaches a second piezoelectricity layer (126) located between the temperature compensation layer (115/123) and the first electrode (114/122/124; specifically, electrode 124), and the first electrode (114/122/124; specifically, electrode 124) is located at a surface of a side of the second piezoelectricity layer (126) facing away from the substrate (102).
As for claim 8, Larson teaches wherein a material of the substrate (102) is silicon (para. [0113]).
As for claim 9, Larson teaches wherein a material of the temperature compensation layer is a positive temperature coefficient material (Para. [0095]).
Regarding claim 11, Larson teaches wherein a thickness of the first electrode is 100nm-200nm (para. [0059]).
Regarding claim 12, Larson teaches a manufacturing method of a piezoelectric resonator (Figures 5B, 6K), comprising:
forming a recess (see figure 5B) on an upper surface of a substrate (102; see label in figure 5C); 
filling a sacrificial material (105) in the recess, wherein an upper surface of the sacrificial material is flush with the upper surface of the substrate (See figure 6K); 
covering the upper surface of the substrate and the upper surface of the sacrificial material by a first piezoelectricity layer (116); 
forming a first electrode (114/122/124; depending on the claimed embodiment described below) and a temperature compensation layer (115/123) on a side of the first piezoelectricity layer (116) facing away from the substrate (102), wherein in a direction perpendicular to the substrate (102), a projection of the first electrode (114/122/124) on the substrate (102) is located at an area in which the recess (within 102) is located; and 
removing the sacrificial material (para. [0135]) to form a cavity (104).
Larson fails to teach wherein first electrode is an interdigital electrode.
However, it is well-known to those of ordinary skill in the art to embody an electrode of a piezoelectric resonator with an interdigital electrode. For example, see para. [0003] and [0053] of Goto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first electrode of Larson with an interdigital electrode because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent electrode commonly used in a piezoelectric resonator.
As for claim 13, Larson teaches wherein removing the sacrificial material (105) to form the cavity (104) comprises: in the direction perpendicular to the substrate (102), providing an opening of the area in which the recess is located and etching the sacrificial material through the opening (para. [0118], [0135]).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Goto and Brawley (US 2015/0171823; reference of record).
As for claim 6, Larson teaches a second electrode (112), and the second electrode (112) is located near the cavity (104) and disposed at a surface of a side of the first piezoelectricity layer (116) close to the substrate (102).
Larson fails to teach the second electrode being located in the cavity.
However, it is well-known to those of ordinary skill in the art to form an electrode of a piezoelectric resonator in a cavity of a substrate. For example, see electrode formed in cavity 138 of figure 1 of Brawley.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second electrode 112 of Larson in the cavity 104 because such a modification would have been merely implementing a well-known electrode/cavity structure of a piezoelectric resonator.
As for claim 7, Larson teaches wherein the second electrode is the interdigital electrode; or the second electrode (112) is a surface electrode.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Goto and Komuro et al. (US 2004/0113720; “Komuro”; reference of record).
As for claim 10, Larson teaches the piezoelectric resonator of claim 9, as detailed above, but fails to teach wherein the material of the temperature compensation layer is silica.
However, it is well-known to those of ordinary skill in the art to embody a temperature compensation layer with silica. For example, see paragraph [0102] of Komuro.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the temperature compensation layer of Larson with silica because such a modification would have been merely implementing a well-known temperature compensation layer material.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 19, 2022